Citation Nr: 0104322	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  94-14 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for shell fragment 
wound to the right thigh, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an effective date prior to July 30, 1991, 
for a compensable rating for shell fragment wound to the 
right thigh.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from June 1967 to April 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) granted a 10 percent rating for 
shell fragment wound of the right thigh and assigned an 
effective date of July 30, 1991.  In September 1996, the 
Board issued a decision remanding the increased rating claim, 
and denying the earlier effective date claim.  The appellant 
subsequently appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
March 2000, the Court vacated the Board's decision on the 
issue of an earlier effective date, and remanded the claim 
for further proceedings.


REMAND

In a reply memorandum to the Court filed in December 1999, 
the appellant's then counsel argued that VA had failed to 
obtain all service medical records (SMR's) associated with 
his treatment for shell fragment wound to the right thigh.  
Specifically, his counsel argued that the record did not 
contain surgical reports for a debridement, which occurred on 
February 27, 1968, as well as a debridement and suture of 
wound at the 12th United States Air Force (USAF) Hospital on 
March 5, 1968.  It was further highlighted that a March 9, 
1968 clinical record from the 12th USAF Hospital noted as 
follows:

"PE Frag wound r thigh
Lab & x-rays CBC, U/A, STS & chest x-
ray were all normal

Disp Transfer to 6th con. hosp for 
further recovery."

The Board notes that the RO has apparently obtained all 
available SMR's.  As recently as October 1993, the Department 
of the Army indicated that "all available" SMR's had been 
furnished. 

While this claim was pending before the Court, the Federal 
Circuit Court of Appeals issued a decision which held that 
VA's failure to obtain pertinent SMR's could preclude a claim 
from becoming final for purposes of appeal.  See Hayre v. 
West, 188 F.3d 1327, 1331 (Fed.Cir. 1999).  The Hayre Court 
also noted that inherent in the duty to assist is a 
requirement for VA to notify the veteran of its inability 
obtain pertinent SMR's specifically requested by him or her 
so that he or she may know the basis for the denial of the 
claim and either independently attempt to obtain the SMR's or 
submit alternative evidence.  Id.  Subsequently, Congress 
enacted legislation which reaffirmed and clarified VA's duty 
to assist a claimant in the development of claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (to be codified at 38 U.S.C.A. § 5103A).  
Among these duties, VA must make continuous efforts in 
obtaining government records until it is clear that such 
records don't exist or that further efforts would be futile.  

Based upon the above, the Board is of the opinion that the RO 
should undertake further attempts to obtain any SMR's which 
may be available, to include directly contacting the 12th 
USAF Hospital and the 6th Convalescent Hospital for any 
available records under the appellant's name, social security 
number or service number.  If such attempts are unsuccessful 
and it is determined that either such records do not exist or 
that further efforts would be futile, the RO should properly 
notify the appellant under the provisions of 38 U.S.C.A. 
§ 5103A.  While this appeal is in remand status, the RO 
should also contact the appellant and request that he 
identify any pertinent records, not currently associated with 
the claims folder, relating to his VA treatment or evaluation 
for his shell fragment wound of the right thigh.

Finally, the Board notes that the claim for an increased 
rating for shell fragment wound of the right thigh was 
remanded to the RO in September 1996.  It appears that this 
issue may remain on appeal.

Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the appellant and 
request that he identify any pertinent records 
relating to his VA treatment or evaluation for his 
shell fragment wound of the right thigh prior to 
July 30, 1991.  The RO should also obtain any 
SMR's that the appellant has in his possession.  
If indicated, the RO should take the necessary 
steps to obtain any records identified by the 
appellant as pertinent to his claim on appeal.

2.  The appellant is hereby advised of his right 
to submit additional evidence and argument on the 
matter the Board has remanded to the RO, to 
include any forms of alternate evidence he deems 
relevant to his claim on appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should contact all appropriate agencies 
and make a specific attempt to obtain all SMR's 
which may be available.  Additionally, the RO 
should directly seek records of treatment from the 
12th USAF Hospital and the 6th Convalescent 
Hospital in 1968.  The requests for these records 
should identify the appellant by name, service 
number and social security number, and any 
document(s) received from these requests must be 
incorporated into the claims folder.

4.  Thereafter, the RO should thoroughly review 
the claims folder to ensure that all regulatory 
requirements under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
have been satisfied.  Specifically, the RO should 
ensure that all duty to assist and notice 
requirements under the newly enacted 38 U.S.C.A. 
§ 5103A have been satisfied, to include satisfying 
its continuing duty to obtain SMR's.

5.  Following the completion of the above, the RO 
should readjudicate the claim of entitlement to an 
effective date prior to July 30, 1991, for a 
compensable rating for shell fragment wound to the 
right thigh.  The RO should also associate with 
the claims folder any rating decisions subsequent 
to September 1996 regarding the issue of an 
increased rating for shell fragment wound of the 
right thigh.  If any appealed decision remains 
unfavorable, the appellant and his representative 
should be furnished a Supplemental Statement of 
the Case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  This claim must be afforded 
expeditious treatment by the RO.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


